DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadatsu (US Patent No. 5,042,959 A) in view of Mossman et al. (US Patent Application Publication No. 2003/0010404 A1).
Regarding claim 1, Tadatsu ‘959, as best viewed in Figs. 1 and 2, discloses a system for performing underwater earthworks, said system comprising:
a power pack (D) situated outside the water;
at least one submersible operating unit (A) for performing underwater earthworks, wherein said operating unit is connected with said power pack through power supply means (C); and
a control unit (R) connected via data communication means with said power pack and said operating unit and with instrumentation (18, 19) indicating location and depth of said operating unit.
Regarding claim 1, Tadatsu ‘959 teaches a ship (S) on which the power pack (D) and control unit (R) are installed but fails to teach expressly a barge.  Mossman et al. ‘404 discloses a system for performing underwater work, the system comprising a control unit (36) including power and control means on a barge (14).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tadatsu with the substitution of a barge for the ship, as suggested by Mossman.  The motivation for making the modification would have been to include the use of a low-profile vessel.

	Regarding claim 2, in the combination of Tadatsu and Mossman, the submersible operating unit (A) of Tadatsu comprises an excavator (“collection of stones and rocks” per Abstract).
Regarding claim 4, in the combination of Tadatsu and Mossman, Mossman teaches the control unit (36) installed on a barge (14).
Regarding claim 5, neither Tadatsu nor Mossman teaches the control unit installed on the operating unit.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art system such that the control unit (Tadatsu, R) would have been installed on the submersible operating unit (Tadatsu, A) instead of the barge (Mossman, 14), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation for making the modification would have been to provide control for an underwater operator.
	Regarding claim 6, in the combination of Tadatsu and Mossman, Tadatsu further teaches a positioning unit (2).
Regarding claims 7 and 8, in the combination of Tadatsu and Mossman, discloses a positioning system (“propulsion system” per para. 0072) including a global positioning system (GPS) unit (para. 0101).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning system of Tadatsu such that it would have included a GPS unit with elevation tracking (i.e., depth monitoring), as suggested by Mossman.  The motivation for making the modification would have been to include means for tracking the position of the submersible operating unit.
Regarding claim 9, in the combination of Tadatsu and Mossman, Tadatsu further teaches 
a camera (17) for viewing the work site.
Regarding claim 10, in the combination of Tadatsu and Mossman, the control unit (R) of Tadatsu comprises a display screen (24).
Regarding claim 11, in the combination of Tadatsu and Mossman, Mossman discloses a system for performing underwater work, the system comprising sonar (42).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art system such that it would have included sonar, as suggested by Mossman.  The motivation for making the modification would have been to include means for sensing objects on the seabed in turbid waters.
Regarding claim 12, in the combination of Tadatsu and Mossman, the power pack (D) of Tadatsu supplies electrical power (col. 3, lines 63-68).
Regarding claim 13, in the combination of Tadatsu and Mossman, the power pack (D) of Tadatsu supplies hydraulic power (col. 3, lines 63-68).
Regarding claim 14, in the combination of Tadatsu and Mossman, the power pack (D) of Tadatsu supplies mechanical power (col. 3, lines 63-68).
Regarding claim 15, in the combination of Tadatsu and Mossman, Tadatsu further teaches a communication system (inherent) to communicate between said power pack (D), said control unit (R), and said operating unit (A).
Regarding claims 16 and 17, in the combination of Tadatsu and Mossman, neither reference specifically discloses a communications system that is wireless or wired.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the prior art communications system wireless or wired, since the examiner takes Official Notice of both for use in marine environments.  The motivation for making the modification would have been to use a preferred mode of communication.
	Regarding claims 18 and 20, the method steps recited therein are inherent to use of the system taught by the combination of Tadatsu and Mossman.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
In response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an excavator having the functionality to break rocks; capable of use in a tidal/oceanic environment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to Applicants’ argument that modification of the Mossman system would have destroyed the same, the examiner finds this argument irrelevant because Mossman is the secondary reference relied upon by the examiner to modify Tadatsu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
01 September 2022